Exhibit 10.4
RESTRICTED STOCK UNIT SPECIAL AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS RESTRICTED STOCK UNIT SPECIAL AWARD AGREEMENT (hereinafter, the
“Agreement”) made as of the           day of                     ,
               , between Goodrich Corporation, a New York corporation (the
“Company”), and                      (the “Employee”). For purposes of this
Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
     WHEREAS, the Employee is employed by the Company or its subsidiaries; and
     WHEREAS, the Company wishes to grant an award of restricted stock units
under the Plan, subject to the conditions and restrictions set forth in the Plan
and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee           
restricted stock units (the “Units”). Each Unit held by the Employee shall
entitle the Employee to receive (i) one share of common stock, par value $5.00
per share, of the Company (“Common Stock”) upon the vesting date of such Units
or other transfer date of the shares of Common Stock represented by such Units
(as described below) and (ii) periodic cash payments from the Company equal in
value to any dividend declared and paid on a share of Common Stock (“dividend
equivalents”). Prior to the vesting date of a Unit or other transfer date of the
shares of Common Stock represented by a Unit, the Employee shall have no
ownership interest in the Common Stock represented by such Unit and the Employee
shall have no right to vote or exercise proxies with respect to the Common Stock
represented by such Unit. No stock certificates will be issued as of the date of
this Agreement (the “Grant Date”) and the Units shall be subject to forfeiture
and other restrictions as set forth below.   2.   Vesting and Transfer.

(a) General Rule. Except as otherwise provided in Section 2(b), the Units will
be deemed vested upon the Employee’s continued employment with the Company
(which, for purposes of Sections 2 and 3 hereof, include any of the Company’s
subsidiaries) on the date that is three (3) years from the Grant Date.
Within ninety (90) days of vesting, the Company shall either transfer physical
possession of a stock certificate or certificates for shares of Common Stock in
an amount equal to the number of Units then becoming vested to the Employee or
provide for book entry transfer

 



--------------------------------------------------------------------------------



 



of such shares to the Employee, subject to Sections 6 and 8 below. If such
90-day period begins in one calendar year and ends in another, the Employee
shall not have the right to designate the taxable year in which such shares are
transferred.
(b) Retirement Eligibility. Notwithstanding the provisions of Section 2(a) to
the contrary, and subject to the provisions of Section 2(c) hereof, in the event
the Employee becomes eligible for early retirement or normal retirement, as such
terms are defined in the Goodrich Corporation Employees’ Pension Plan (or would
be eligible for early retirement or normal retirement under such plan if the
Employee was a participant in such plan), the Employee will be deemed to be
fully vested (which, for purposes of this Section 2(b), means vested for
purposes of Section 3121(v) of the Code and the regulations thereunder) in the
Units as of the date the Employee is first treated as being eligible for early
retirement or normal retirement, as applicable. In such event, the 90-day period
specified in Section 2(a) for the transfer of the shares related to the vesting
of the Units shall not apply and, instead, the shares related to the vesting of
such Units shall be transferred to the Employee three (3) years from the Grant
Date.
Any transfer of shares pursuant to this Section 2(b) shall be accomplished by
the Company either transferring physical possession of a stock certificate or
certificates for shares of Common Stock in an amount equal to the number of the
shares of Common Stock represented by the Units then becoming transferable
pursuant to the above schedule to the Employee or providing for book entry
transfer of such shares to the Employee, subject to Sections 6 and 8 below.
(c) Certain Terminations. If after the Grant Date but prior to the end of the
calendar year in which the Grant Date occurs, and prior to the vesting of any
Units pursuant to Section 3 hereof, the Employee’s employment with the Company
terminates for any reason (other than death or permanent and total disability as
provided in Section 3(a)), then the number of Units awarded under this Agreement
shall be reduced, as of the date immediately preceding such date of termination,
by multiplying the number of Units granted pursuant to Section 1 hereof by a
fraction, the numerator of which shall be the number of full or partial months
of employment that Employee has completed with the Company between the Grant
Date and the date of termination and the denominator shall be the number of full
or partial months between the Grant Date and the end of the calendar year in
which the Grant Date occurs. The reduced number of shares related to the Units
shall be transferred to the Employee in the manner provided in Section 2(d)
hereof. In the event of any termination of employment prior to the date that the
early retirement requirements set forth in Section 2(b) are satisfied, all
unvested Units shall be forfeited.
(d) Separation from Service. Notwithstanding anything above to the contrary, in
the event Section 2(b) (subject to the provisions of Section 2(c)) applies, and
the Employee incurs a “separation from service” (as such term is defined in
Section 409A of the Code) prior to the complete transfer of shares of Common
Stock represented by the vested Units, the remaining shares that have not yet
been transferred shall be transferred to the

2



--------------------------------------------------------------------------------



 



Employee within ninety (90) days of the Employee’s separation of service,
provided that, if such ninety-day period begins in one calendar year and ends in
another, the Employee shall not have the right to designate the taxable year in
which such shares are transferred. In addition, if (i) an Employee is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code) at the time of such separation from service, (ii) the transfer of such
shares is at such time subject to Section 409A, and (iii) the transfer of such
shares is to occur after the date of the Employee’s separation from service, the
transfer of such shares or the book entry transfer of such shares may not be
made before the date which is six (6) months after the date of separation from
service (or, if earlier, the date of the Employee’s death).

3.   Vesting of Units Upon Death or Change in Control; Termination for Cause.

(a) Notwithstanding any provisions of this Agreement to the contrary, in the
event of the Employee’s death, all unvested Units shall vest immediately to the
Employee’s beneficiary, as defined in Section 5, upon the Employee’s death.
Notwithstanding any provisions of this Agreement to the contrary, in the event
of the Employee’s permanent and total disability (as defined in Section 409A of
the Code), all unvested Units shall vest immediately upon such permanent and
total disability.
(b) Notwithstanding any provisions of this Agreement to the contrary, in the
event of a Change in Control of the Company, all Units shall immediately vest.
(c) Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiaries is terminated
for Cause, as defined herein, the Committee may, in its sole discretion,
immediately cancel the Units granted under this Agreement that have not yet
become vested as of the date of such termination. For the purpose of this
Agreement, “Cause” shall mean a termination of employment by the Company due to
(i) the violation by the Employee of any rule, regulation, or policy of the
Company, including the Company’s Business Code of Conduct; (ii) the failure by
the Employee to meet any requirement reasonably imposed upon such employee by
the Company as a condition of continued employment; (iii) the violation by the
Employee of any federal, state or local law or regulation; (iv) the commission
by the Employee of an act of fraud, theft, misappropriation of funds,
dishonesty, bad faith or disloyalty; (v) the failure by the Employee to perform
consistently the duties of the position held by such employee in a manner which
satisfies the expectations of the Company after such Employee has been provided
written notice of performance deficiencies and a reasonable opportunity to
correct those deficiencies; or (vi) the dereliction or neglect by the Employee
in the performance of such employee’s job duties.
(d) Within ninety (90) days of vesting pursuant to Section 3(a), the Company
shall either transfer physical possession of a stock certificate or certificates
for shares of Common Stock in an amount equal to the number of Units then
becoming vested to the Employee or provide for book entry transfer of such
shares to the Employee (or, if the Employee is

3



--------------------------------------------------------------------------------



 



deceased, the Employee’s beneficiary, as defined in Section 5), subject to
Sections 6 and 8 below. If such 90-day period begins in one calendar year and
ends in another, neither the Employee (nor any beneficiary) shall have the right
to designate the taxable year in which such shares are transferred.
(e) Within five (5) business days of vesting pursuant to Section 3(b), the
Company shall either transfer physical possession of a stock certificate or
certificates for shares of Common Stock in an amount equal to the number of
Units then becoming vested to the Employee or provide for book entry transfer of
such shares to the Employee (or, if the Employee is deceased, the Employee’s
beneficiary, as defined in Section 5), subject to Sections 6 and 8 below. If
such 5-day period begins in one calendar year and ends in another, the Employee
shall not have the right to designate the taxable year in which such payment is
received.

4.   Forfeiture. Except as specifically provided in Section 3, if the Employee’s
employment is terminated prior to any of the vesting dates set forth in
Section 2 above, all of the unvested Units will be forfeited. In the event of
such forfeiture, all rights to receive shares of Common Stock or dividend
equivalents or any other ancillary rights shall cease and terminate immediately.
  5.   Assignability/Beneficiary. The rights of the Employee contingent or
otherwise in the Units or dividend equivalents cannot and shall not be sold,
assigned, pledged or otherwise transferred or encumbered other than by will or
by the laws of descent and distribution. The Employee may designate a
beneficiary or beneficiaries to receive any benefits that are due under
Section 3 following the Employee’s death. To be effective, such designation must
be made in accordance with such rules and on such form as prescribed by the
Company’s corporate compensation group for such purpose which completed form
must be received by the Company’s corporate compensation group or its designee
before the Employee’s death. If the Employee fails to designate a beneficiary,
or if no designated beneficiary survives the Employee’s death, the Employee’s
estate shall be deemed the Employee’s beneficiary.   6.   Tax Reporting and
Withholding. At the time shares of Common Stock are transferred to the Employee,
the number of shares delivered will be net of the amount of shares sufficient to
satisfy any federal, state and local tax withholding requirements with which the
Company must comply. The fair market value of the Common Stock used to satisfy
such withholding shall be the arithmetic mean of the high and low price of the
Common Stock on the New York Stock Exchange-Composite Transactions listing on
the exercise date (as of 4:00 p.m. Eastern Time). The Company and its
subsidiaries reserve the right to report such income in connection with the
vesting of the Units, and the transfer of shares of Common Stock, as they
determine in their sole discretion to be appropriate under applicable laws.

4



--------------------------------------------------------------------------------



 



7.   Rights as a Shareholder. Neither Employee nor his/her beneficiary or legal
representative shall be, or have any rights of, a shareholder of the Company or
have any right to notice of meetings of shareholders or of any other proceedings
of the Company prior to the transfer of shares to such Employee.   8.   Changes
in Capital Structure. The number of shares of Common Stock to be transferred to
the Employee upon the vesting of any Units will be adjusted appropriately in the
event of any stock split, stock dividend, combination of shares, merger,
consolidation, reorganization, or other change in the nature of the shares of
Common Stock in the same manner in which other outstanding shares of Common
Stock not subject to the Plan are adjusted; provided, that the number of shares
subject to this Agreement shall always be a whole number.   9.   Continued
Employment. Nothing contained herein shall be construed as conferring upon the
Employee the right to continue in the employ of the Company or any of its
subsidiaries as an executive or in any other capacity.   10.   Parties to
Agreement. This Agreement and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All decisions or interpretations of the Board and of the Committee
shall be binding and conclusive upon Employee or upon Employee’s executors or
administrators or beneficiaries upon any question arising hereunder or under the
Plan. This Agreement will constitute an agreement between the company and the
Employee as of the date first above written, which shall bind and inure to the
benefit of their respective executors, administrators, beneficiaries, successors
and assigns.   11.   Modification. No change, termination, waiver or
modification of this Agreement will be valid unless in writing and signed by all
of the parties to this Agreement.   12.   Consent to Jurisdiction. The Employee
hereby consents to the jurisdiction of any State or Federal court located in the
county in which the principal executive office of the Company is then located
for purposes of the enforcement of this Agreement and waives personal service of
any and all process upon the Employee. The Employee waives any objection to
venue of any action instituted under this Agreement.   13.   Notices. All
notices, designations, consents, offers or any other communications provided for
in this Agreement must be given in writing, personally delivered, or by
facsimile transmission with an appropriate written confirmation of receipt, by
nationally recognized overnight courier or by U.S. mail. Notice to the Company
is to be addressed to its then principal office. Notice to the Employee or any
transferee is to be addressed to his/her/its respective address as it appears in
the records of the Company, or to such other address as may be designated by the
receiving party by notice in writing to the Secretary of the Company.

5



--------------------------------------------------------------------------------



 



14.   Further Assurances. At any time, and from time to time after executing
this Agreement, the Employee will execute such additional instruments and take
such actions as may be reasonably requested by the Company to confirm or perfect
or otherwise to carry out the intent and purpose of this Agreement.   15.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   16.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.   17.   Entire Agreement. This
Agreement represents the parties’ entire understanding and agreement with
respect to the issuance of the Units, and each of the parties acknowledges that
it has not made any, and makes no promises, representations or undertakings,
other than those expressly set forth or referred to therein.   18.   Governing
Law. This Agreement is subject to the condition that this award will conform
with any applicable provisions of any state or federal law or regulation in
force either at the time of grant. The Committee and the Board reserve the right
pursuant to the condition mentioned in this paragraph to terminate all or a
portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York, without regard to conflicts of laws principles thereof.

19.   409A Compliance. Notwithstanding any other provisions of the Agreement
herein to the contrary and, to the extent applicable, the Agreement shall be
interpreted, construed and administered (including with respect to any
amendment, modification or termination of the Plan) in such manner so as to
comply with the provisions of Section 409A of the Code and any related Internal
Revenue Service guidance promulgated thereunder. All payments, including any
transfers of Common Stock, to be made to the Employee upon a termination of
employment may only be made upon a “separation from service” (within the meaning
of Section 409A of the Code (“Section 409A”)) of the Employee (“Separation from
Service”). For purposes of Section 409A, (i) each payment made under this
Agreement shall be treated as a separate payment; (ii) the Employee may not,
directly or indirectly, designate the calendar year of payment; and (iii) no
acceleration of the time and form of payment of any nonqualified deferred
compensation to the Employee or any portion thereof, shall be permitted.
Notwithstanding anything contained in this Agreement to the contrary, if at the
time of the Employee’s Separation from Service, the Employee is a “specified
employee” (within the meaning of Section 409A and the Company’s specified
employee identification policy) and if any payment

6



--------------------------------------------------------------------------------



 



    that constitutes nonqualified deferred compensation (within the meaning of
Section 409A) is deemed to be triggered by the Employee’s Separation from
Service, then, to the extent one or more exceptions to Section 409A are
inapplicable (including, without limitation, the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay due to an
involuntary separation from service and its requirement that payments must be
paid no later than the last day of the second taxable year following the taxable
year in which such an employee incurs the involuntary separation from service),
all payments that constitute nonqualified deferred compensation (within the
meaning of Section 409A) to the Employee shall not be paid or provided to the
Employee during the six-month period following the Employee’s Separation from
Service, and (i) such postponed payment shall be paid to the Employee in a lump
sum within thirty (30) days after the date that is six (6) months following the
month of the Employee’s Separation from Service (or, if earlier, the date of the
Employee’s death); and (ii) any amounts payable to the Employee after the
expiration of such 6-month period shall continue to be paid to the Employee in
accordance with the terms of the Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the first day hereabove first written.

            GOODRICH CORPORATION
      By:           Vice President             

Accepted by:

     
 
(Employee’s name)
   

7